Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-15, and 17-23 remains pending. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-15, 19, and 22 are rejected under 35 U.S.C. 102(1) as being anticipated by Gary (US 20110020855).
Regarding claim-1, Gary discloses a connecting member (chip holder 204, Fig.2-3, 7-9) to be releasably attached (screws 206 are used hence member is releasable [0036] line5-6) to a substrate (cytometry chip 202, Fig.2-9), the connecting member comprising:
a sample introduction linking section (inlet 208, Fig.2, 7), wherein
the substrate (chip 202, Fig.2-9) includes that includes a sample introduction section (sample port 402, Fig.4, 10) to receive a sample, a sheath liquid introduction section (sheath port 212, Fig.4, 10) to receive a sheath liquid to be merged with the sample to form a laminar flow ([0045-0046]), and a jetting section to jet droplets of fluid from the laminar flow (Fig.4-5, 10-11), and  
the sample introduction linking section (defined at sample port 402, Fig.7) is configured to be releasably linked to the sample introduction section (sample port 402) of the substrate (chip 202) so as to allow the sample received by the connecting member (chip holder 204) to pass from the sample introduction linking section to the sample introduction section of the substrate ([0037], [0044-0045], [0058]; 
a sheath liquid introduction linking section (defined at sheath port 212, Fig.2, 7) configured and positioned to be releasably linked to the sheath liquid introduction section of the substrate so as to allow the sheath liquid received by the connecting member to pass from the sheath liquid introduction linking section to the sheath liquid introduction section of the substrate ([0046]); and 
a charging electrode section (electrode port 214 with conductive electrode node 602, Fig.2, 6, 7) configured and arranged to provide charges from a charging circuit (electric charge source 112, Fig.1) to at least part of the droplets ([0055]), 
wherein the charging electrode section includes a contact section (defined at bottom “tip” of 214/602 where it touches sheath channel 406, Fig.6), Page 2 of 14Application No. 16/305,879 Reply to Office Action of March 15, 2022 and 
Advisory Action of May 26, 2022the contact section is configured to be detachably connected to the connecting member (chip holder 204) (The chip holder 204 comprises various ports such as the sheath port 212, the electrode port 214, the vacuum port 216 and the sample port 402. Such ports are coupled to respective channels in the cytometry chip 202. The various ports may be coupled to the cytometry system 100 via pressure fit couplers, through threaded fittings (not shown) and/or the like, [0054], Fig.6), 
and the contact section (defined at bottom “tip” of 214/602 where it touches sheath channel 406, Fig.6) is in contact with the sheath liquid introduction linking section (defined at sheath port 212, Fig.2, 6-7) inside the connecting member (Fig.6 shows that contact section is inside the connecting member 204, [0054]) to provide the charges to at least the part of the droplets through the sheath liquid (The microfluidic chip also comprises an electrode coupled to the sample fluid to facilitate electrically charging the cells within the fluid, [0006]; The electrode node 602 extends through the chip holder 204 and a first portion 502 of the cytometry chip to expose a tip surface 606 of the electrode node 602 into the sheath channel 406. By applying a modulated voltage to the electrode node 602, the sheath fluid acquires a charge [0055], Fig.2, 6). The sheath port 212 is coupled to the sheath channel 406, Sheath fluid flows through the sheath channel 406 [0046]. It is well known in the art that in to order to pass electric charge, the liquid must be in contact with charging electrode section to acquire a charge as discussed above (Defined by bottom “tip” of 214/602 where it touches sheath channel 406, Fig.6).
Regarding claim-3, Gary discloses wherein the charging electrode section (electrode port 214 with conductive electrode node 602) includes:
a connection section that is connected to a charging section (electric charge source 112, Fig.1), and a contact section that is in contact with the sheath liquid introduction linking section ([0038], [0055], Fig.2, 6). 
Regarding claim-4, Gary implicitly discloses wherein the connection section and the contact section both include metal (It is well known in the art that in to order to pass electric charge both connection section and contact section needs to include metal otherwise there will be no transfer of electric charge. Moreover, it is readily conceivable for a person skilled in the art to apply the logic in which a conductive material i.e. metals are used to pass electric charge from one point to another point).
Regarding claim-5, Gary discloses wherein the substrate (cytometry chip 202, Fig.2-6) further includes a suction opening (vacuum channel 412, Fig.4) to discharge a drain liquid [0049]; and
SP366789XX0033/36the connecting member (chip holder 204) further includes a drain liquid linking section (vacuum port 216, Fig.4) configured and positioned to be releasably linked to the suction opening of the substrate (cytometry chip 202) so as to allow the drain liquid within the substrate to pass from the suction opening of the substrate to the drain liquid linking section of the connecting member (Fig.1, [0038], [0049]).


    PNG
    media_image1.png
    561
    705
    media_image1.png
    Greyscale
 
Regarding claim-6, Gary implicitly discloses wherein the sheath liquid introduction linking section (defined at sheath port 212, Fig.2, 7) includes a liquid delivering tube (defined by couple line which corresponds to tube see Annotated Fig.1) configured to deliver liquid from a sheath liquid delivering section (sheath vessel 106, Fig.1).
Regarding claim-7, Gary implicitly discloses wherein the liquid delivering tube (defined by couple line which corresponds to tube see Annotated Fig.1) includes an inter-tube linking section configured to be directly linked to the sheath liquid delivering section (sheath vessel 106, Fig.1).
Regarding claim-8, Gary implicitly discloses wherein the inter-tube linking section is configured such that a liquid in the liquid delivering tube does not contact outside air (It is well known and readily conceivable for a person skilled in the art to understand that when a liquid is delivered in an delivery tube/pipe/channel, the liquid will not be effected by outside air as liquid travels in an enclosed in delivery tube).
Regarding claim-9, Gary implicitly discloses wherein the sample introduction linking section (inlet 208, Fig.2, 7) further includes a tube fixing section configured to fixes a liquid delivering tube (defined by couple line which corresponds to tube see Annotated Fig.1) to deliver liquid from a sample liquid delivering section (sample vessel 102, Fig.1).
Regarding claim-10, Gary implicitly discloses wherein the drain liquid linking section (vacuum port 216, Fig.4, 5) includes a drain liquid tube (defined by line which corresponds to tube see Annotated Fig.1) configured to discharge liquid to a drain liquid section ([0038], [0049]).
Regarding claim-11, Gary discloses a positioning mechanism configured to position the connecting member (chip holder 204, Fig.2-3) with respect to a microparticle measuring apparatus (cytometry chip 202, Fig.4) (To facilitate alignment of the cytometry chip 202 with the holder 204, the cytometry chip 202 may comprise at least one detent 416 or aperture. The at least one detent 416 interacts with a protrusion 616 (e.g., a pin) extending from the bottom surface of the holder [0050], [0054], Fig.4, 6).
Regarding claim-12, Gary discloses wherein the positioning mechanism comprises a screw fixing mechanism (protrusion 616 e.g., a pin) ([0050], [0054], Fig.4, 6).
Regarding claim-13, Gary discloses wherein the connecting member (chip holder 204, Fig.2-3) moves in a direction going away from the substrate (cytometry chip 202, Fig.4) in a case where the screw fixing mechanism rotates in a direction of being pushed toward the substrate ([0050], [0054], Fig.4, 6).
Regarding claim-14, Gary discloses further comprising a chip positioning mechanism configured to position a microparticle measuring chip (cytometry chip 202, Fig.4) with respect to the connecting member (chip holder 204, Fig.2-3) (To facilitate alignment of the cytometry chip 202 with the holder 204, the cytometry chip 202 may comprise at least one detent 416 or aperture. The at least one detent 416 interacts with a protrusion 616 (e.g., a pin) extending from the bottom surface of the holder [0050], [0054], Fig.4, 6).
Regarding claim-15, Gary discloses a system (Fig.1), comprising:
a connecting member (chip holder 204, Fig.2-3, 7-9) to be releasably attached (screws 206 are used hence member is releasable [0036] line5-6) to a substrate (cytometry chip 202, Fig.2-9), the connecting member comprising:
a sample introduction linking section (inlet 208, Fig.2, 7), wherein
the substrate (chip 202, Fig.2-9) includes that includes a sample introduction section (sample port 402, Fig.4, 10) to receive a sample, a sheath liquid introduction section (sheath port 212, Fig.4, 10) to receive a sheath liquid to be merged with the sample to form a laminar flow ([0045-0046]), and a jetting section to jet droplets of fluid from the laminar flow (Fig.4-5, 10-11), and  
the sample introduction linking section (defined at sample port 402, Fig.7) is configured to be releasably linked to the sample introduction section (sample port 402) of the substrate (chip 202) so as to allow the sample received by the connecting member (chip holder 204) to pass from the sample introduction linking section to the sample introduction section of the substrate ([0037], [0044-0045], [0058]; 
a sheath liquid introduction linking section (defined at sheath port 212, Fig.2, 7) configured and positioned to be releasably linked to the sheath liquid introduction section of the substrate so as to allow the sheath liquid received by the connecting member to pass from the sheath liquid introduction linking section to the sheath liquid introduction section of the substrate ([0046]); and 
a charging electrode section (electrode port 214 with conductive electrode node 602, Fig.2, 6, 7) configured and arranged to provide charges from a charging circuit (electric charge source 112, Fig.1) to at least part of the droplets ([0055]), 
wherein the charging electrode section includes a contact section (defined at bottom “tip” of 214/602 where it touches sheath channel 406, Fig.6), Page 2 of 14Application No. 16/305,879 Reply to Office Action of March 15, 2022 and 
Advisory Action of May 26, 2022the contact section is configured to be detachably connected to the connecting member (chip holder 204) (The chip holder 204 comprises various ports such as the sheath port 212, the electrode port 214, the vacuum port 216 and the sample port 402. Such ports are coupled to respective channels in the cytometry chip 202. The various ports may be coupled to the cytometry system 100 via pressure fit couplers, through threaded fittings (not shown) and/or the like, [0054], Fig.6), 
and the contact section (defined at bottom “tip” of 214/602 where it touches sheath channel 406, Fig.6) is in contact with the sheath liquid introduction linking section (defined at sheath port 212, Fig.2, 6-7) inside the connecting member (Fig.6 shows that contact section is inside the connecting member 204, [0054]) to provide the charges to at least the part of the droplets through the sheath liquid (The microfluidic chip also comprises an electrode coupled to the sample fluid to facilitate electrically charging the cells within the fluid, [0006]; The electrode node 602 extends through the chip holder 204 and a first portion 502 of the cytometry chip to expose a tip surface 606 of the electrode node 602 into the sheath channel 406. By applying a modulated voltage to the electrode node 602, the sheath fluid acquires a charge [0055], Fig.2, 6). The sheath port 212 is coupled to the sheath channel 406, Sheath fluid flows through the sheath channel 406 [0046]. It is well known in the art that in to order to pass electric charge, the liquid must be in contact with charging electrode section to acquire a charge as discussed above (Defined by bottom “tip” of 214/602 where it touches sheath channel 406, Fig.6).
a microparticle measuring apparatus (Fig.1) to which the connecting member (chip holder 204, Fig.2-3) is attached (The screws 206 are tightened to secure the cytometry chip 202 within the holder 204, [0036], Fig.2).
Regarding claim-19, Gary discloses wherein the microparticle measuring apparatus (Fig.1) comprises: a light irradiation section configured to irradiate microparticles of the sample with light; and a light detector to detect light generated from the microparticles in response to the light from the light irradiation section (optics module 108 can analyze the fluid stream which includes one or more optical lenses for focusing a beam of electromagnetic radiation e.g., a laser light) ([0026], [0029], [0047], Fig.1).
Regarding claim-22, Gary discloses wherein the microparticle measuring apparatus further comprises: a sorting section (Fig.1) including a vibration element (piezoelectric transducer 110, Fig.1) configured to cause the droplets to be generated from the laminar flow ([0030]); and a deflector (deflection plate 114, Fig.1) configured to change a moving direction of the droplets to which the charges were added via the charging electrode section (suitable power supply 128, Fig.1) of the connecting member (The deflection plates are charged by suitable power supply 128 which is separately attached to microparticle sorting apparatus. Thus a same goal of supplying charges to deflection plate can be achieved) ([0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is rejected under 35 U.S.C. 103 as obvious Gary (US 20110020855).
Regarding claim-23, Gary does not disclose wherein the liquid delivering tube (See annotated Fig.1) is configured to be detachably connected to the connecting member (chip holder 204). However, it is just a mere of design and constructional detail of an apparatus in which the skilled person can easily modify and design a detachable delivery tube according to desired specification. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gary’s apparatus in which liquid delivering tube can be detachable from the connecting member just like other ports that are coupled/detachable with connecting member 204 as discussed in [0054].  

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gary (US 20110020855) in view of Wilson (WO 2015142658).
Regarding claim-6, Gary implicitly discloses wherein the sheath liquid introduction linking section (defined at sheath port 212, Fig.2) includes a liquid delivering tube (defined by line which corresponds to tube see Annotated Fig.1) configured to deliver liquid from a sheath liquid delivering section (sheath vessel 106, Fig.1).
Wilson teaches cytometer system to measure physical and/or chemical properties of biological or non-biological particles, and explicitly discloses liquid delivering tube (fluid conduits 132, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Gary micro-particle sorting apparatus with liquid delivering tube as taught by Wilson for the purpose of providing fluid to cytometry chip from sheath vessel.
Regarding claim-7, Gary implicitly discloses wherein the liquid delivering tube (defined by line which corresponds to tube see Annotated Fig.1) includes an inter-tube linking section configured to be directly linked to the sheath liquid delivering section (sheath vessel 106, Fig.1).
Wilson teaches cytometer system to measure physical and/or chemical properties of biological or non-biological particles, and explicitly discloses liquid delivering tube includes an inter-tube linking section (fluid conduits 132, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Gary micro-particle sorting apparatus with liquid delivering tube includes an inter-tube linking section as taught by Wilson for the purpose of providing fluid to cytometry chip from sheath vessel.
Regarding claim-8, Gary as modified discloses wherein the inter-tube linking section is configured such that a liquid in the liquid delivering tube (conduits 132 as taught by Wilson Fig.1) does not contact outside air (It is well known and readily conceivable for a person skilled in the art to understand that when a liquid is delivered in an delivery tube/pipe/channel, the liquid will not be effected by outside air as liquid travels in an enclosed in delivery tube).
Regarding claim-9, Gary implicitly discloses wherein the sample introduction linking section (inlet 208, Fig.2, 7) further includes a tube fixing section configure to fix a liquid delivering tube (defined by line which corresponds to tube see Annotated Fig.1) to deliver liquid from a sample liquid delivering section (sample vessel 102, Fig.1).
Wilson teaches cytometer system to measure physical and/or chemical properties of biological or non-biological particles, and explicitly discloses liquid delivering tube (fluid conduits 132, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Gary micro-particle sorting apparatus with liquid delivering tube includes an inter-tube linking section as taught by Wilson for the purpose of providing fluid to cytometry chip from sample vessel.
Regarding claim-10, Gary implicitly discloses wherein the drain liquid linking section (vacuum port 216, Fig.4, 5) includes a drain liquid tube (defined by line which corresponds to tube see Annotated Fig.1) configured to discharge liquid to a drain liquid section ([0049]).
Wilson teaches cytometer system to measure physical and/or chemical properties of biological or non-biological particles, and discloses drain liquid tube (fluid conduits 132, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Gary micro-particle sorting apparatus with drain liquid tube as taught by Wilson for the purpose of draining out the fluid from cytometry chip.

Claims 6-9, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gary (US 20110020855) in view of Kanda (JP 2012251881).
Regarding claim-6, Gary implicitly discloses wherein the sheath liquid introduction linking section (defined at sheath port 212, Fig.2) includes a liquid delivering tube (defined by line which corresponds to tube see Annotated Fig.1) configured to deliver liquid from a sheath liquid delivering section (sheath vessel 106, Fig.1).
Kanda teaches a system for analyzing biological particles contained in a liquid flow flowing in a flow cell such as a flow cytometer, and more particularly to a system for supplying sheath liquid and sample liquid to these flow chambers, and also explicitly discloses liquid delivering tube (conduit 25a, Fig.1) configured to deliver liquid from a sheath liquid delivering section (sheath tank 21, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Gary micro-particle sorting apparatus with liquid delivering tube as taught by Kanda for the purpose of providing fluid to cytometry chip from sheath vessel.
Regarding claim-7, Gary implicitly discloses wherein the liquid delivering tube (defined by line which corresponds to tube see Annotated Fig.1) includes an inter-tube linking section configured to be directly linked to the sheath liquid delivering section (sheath vessel 106, Fig.1).
Kanda teaches a system for analyzing biological particles contained in a liquid flow flowing in a flow cell such as a flow cytometer, and more particularly to a system for supplying sheath liquid and sample liquid to these flow chambers, and explicitly discloses liquid delivering tube includes an inter-tube linking section (conduit 25a, Fig.1) configured to be directly linked to the sheath liquid delivering section (sheath tank 21, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Gary micro-particle sorting apparatus with liquid delivering tube includes an inter-tube linking section as taught by Kanda for the purpose of providing fluid to cytometry chip from sheath vessel.
Regarding claim-8, Gary as modified discloses wherein the inter-tube linking section is configured such that a liquid in the liquid delivering tube (conduit 25a as taught by Kanda Fig.1) does not contact outside air (It is well known and readily conceivable for a person skilled in the art to understand that when a liquid is delivered in an delivery tube/pipe/channel, the liquid will not be effected by outside air as liquid travels in an enclosed in delivery tube).
Regarding claim-9, Gary implicitly discloses wherein the sample introduction linking section (inlet 208, Fig.2, 7) further includes a tube fixing section configure to fix a liquid delivering tube (defined by line which corresponds to tube see Annotated Fig.1) to deliver liquid from a sample liquid delivering section (sample vessel 102, Fig.1).
Kanda teaches a system for analyzing biological particles contained in a liquid flow flowing in a flow cell such as a flow cytometer, and more particularly to a system for supplying sheath liquid and sample liquid to these flow chambers, and explicitly discloses liquid delivering tube (conduit 16b, Fig.1) to deliver liquid from a sample liquid delivering section (sample liquid reservoir 15, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Gary micro-particle sorting apparatus with liquid delivering tube includes an inter-tube linking section as taught by Kanda for the purpose of providing fluid to cytometry chip from sample vessel.
	Regarding claim-17, Gary does not discloses wherein the microparticle measuring apparatus (Fig.1) comprises a fluid controller configured to control introduction of the sheath liquid to the sheath liquid introduction section (defined at sheath port 212, Fig.2, 7).
	Kanda discloses wherein the microparticle sorting apparatus (cell sorter apparatus 1, Fig.1) comprises a fluid controller (controller 25, Fig.1) configured to control introduction of the sheath liquid to the sheath liquid introduction section (a liquid mass flow controller 25 that supplies the bubble-removed sheath liquid to the flow chamber 35 at a constant flow rate, Pg.5 line1-2, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Gary micro-particle sorting apparatus with a fluid controller configured to control the introduction of the sheath liquid to the sheath liquid introduction section as taught by Kanda for the purpose of controlling the supply and flow rate of sheath fluid to the sheath port as well as avoiding any contamination and surplus flow of sheath fluid in the cytometry chip.
Regarding claim-18, Gary as modified discloses wherein the substrate (cytometry chip 202, Fig.2-6) further includes a suction opening (vacuum channel 412, Fig.4) to discharge a drain liquid; 
the connecting member (chip holder 204) further includes a drain liquid linking section (vacuum port 216, Fig.4) configured to be releasably linked to the suction opening of the substrate so as to allow a drain liquid within the substrate to pass from the suction opening of the substrate to the drain liquid linking section of the connecting member (Fig.1, [0038], [0049]), and 
the fluid controller (Controller 25 as taught by Kanda, Fig.1) is further configured to control the discharge of the drain liquid from drain liquid linking section. Even though controller is not explicitly disclosed to control the discharge of the drain liquid. But it would be obvious and is well known and readily conceivable for a person skilled in the art to configure a controller to also control the discharge of the drain liquid from the drain liquid linking section.
Regarding claim-20, Gary as modified discloses wherein the microparticle measuring apparatus (Fig.1) further comprises an analyzer configured to analyze the light detected by the light detector to identify at least one characteristic of the microparticles in the sample (optics module 108 can analyze the fluid stream which includes one or more optical lenses for focusing a beam of electromagnetic radiation e.g., a laser light. Each cell within the sample fluid is illuminated and reflects a light captured by a photo detector that is utilized to analyze the cells) ([0026], [0029], [0047], Fig.1).
Regarding claim-21, Gary discloses wherein the microparticle measuring apparatus (Fig.1) further comprises: a sorting section (Fig.1) including a vibration element (piezoelectric transducer 110, Fig.1) configured to cause the droplets to be generated from the laminar flow ([0030]); and 
a deflector (deflection plate 114, Fig.1) configured to change a moving direction of the droplets to which the charges were added via the charging electrode section of the connecting member based on a sorting control signal generated by the analyzer ([0032]).

Response to Arguments
In the Remarks/Arguments filed on 10/05/2022, Applicant makes numerous remarks and arguments. Examiner will address these in the order presented.
Regarding previously amended claim-1 and 15 (Gary):
Applicant’s argument with respect to claim 1 and 15 as being anticipated by Gary (US 20110020855) have been fully considered and are not persuasive.
Applicant argues that Gary does not show in its entirety “the tip surface 606 of the electrode node 602 is in contact with a sheath liquid introduction linking section inside the chip holder 204”.
In response to above argument, based on claim Gary does discloses the microfluidic chip also comprises an electrode coupled to the sample fluid to facilitate electrically charging the cells within the fluid. The electrode node 602 extends through the chip holder 204 and a first portion 502 of the cytometry chip to expose a tip surface 606 of the electrode node 602 into the sheath channel 406. By applying a modulated voltage to the electrode node 602, the sheath fluid acquires a charge. The sheath port 212 is coupled to the sheath channel 406, Sheath fluid flows through the sheath channel 406 [0046]. It is well known in the art that in to order to pass electric charge, the liquid must be in contact with charging electrode section to acquire a charge as discussed above (Defined by end point of 602 where it touches sheath channel 406), Fig.6).
Check: wherein the charging electrode section includes a contact section (defined at bottom “tip” of 214/602 where it touches sheath channel 406, Fig.6), Page 2 of 14Application No. 16/305,879 Reply to Office Action of March 15, 2022 andand the contact section (defined at bottom “tip” of 214/602 where it touches sheath channel 406, Fig.6) is in contact with the sheath liquid introduction linking section (defined at sheath port 212, Fig.2, 6-7) inside the connecting member (Fig.6 shows that contact section is inside the connecting member 204, [0054]) to provide the charges to at least the part of the droplets through the sheath liquid (The microfluidic chip also comprises an electrode coupled to the sample fluid to facilitate electrically charging the cells within the fluid, [0006]; The electrode node 602 extends through the chip holder 204 and a first portion 502 of the cytometry chip to expose a tip surface 606 of the electrode node 602 into the sheath channel 406. By applying a modulated voltage to the electrode node 602, the sheath fluid acquires a charge [0055], Fig.2, 6). The sheath port 212 is coupled to the sheath channel 406, Sheath fluid flows through the sheath channel 406 [0046]. It is well known in the art that in to order to pass electric charge, the liquid must be in contact with charging electrode section to acquire a charge as discussed above (Defined by bottom “tip” of 214/602 where it touches sheath channel 406, Fig.6).

Regarding claim 23 (Gary):
Applicant’s argument with respect to claim 23 as being obivous by Gary (US 20110020855) have been fully considered and are not persuasive.
Applicant argues that Gary does not show “liquid delivery tube is detachable connected to connecting member”.
In response to above argument, Gary disclose wherein the liquid delivering tube (See annotated Fig.1) is configured to be detachably connected to the connecting member (chip holder 204). However, it is just a mere of design and constructional detail of an apparatus in which the skilled person can easily modify and design a detachable delivery tube according to desired specification. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gary’s apparatus in which liquid delivering tube can be detachable from the connecting member just like other ports that are coupled/detachable with connecting member 204 as discussed in [0054].  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/MA/Examiner, Art Unit 3651